February 16, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       ALLEN PARKER COMPANY, Appellant

NO. 14-11-00027-CV                       V.

                     TRUSTMARK NATIONAL BANK, Appellee
                           ____________________



This cause, an appeal from the judgment in favor of appellee, Trustmark National Bank,
signed December 17, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellee, Trustmark National Bank, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.